Citation Nr: 0501273	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-15 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis as a result of VA 
surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied compensation 
under the provisions of 38 U.S.C.A. § 1151 for hepatitis as a 
result of VA surgical treatment.

The Board notes that a March 2003 rating decision also 
granted service connection and assigned a noncompensable 
(zero percent) evaluation for residuals of a cold injury of 
the left foot.  The veteran filed a notice of disagreement 
with respect to the noncompensable evaluation.  In 
correspondence dated September 2003, however, the veteran's 
representative indicated that the veteran wished to withdraw 
this issue.  See 38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran was admitted to a VA hospital from January to 
April 1957, during which time he underwent a gastrectomy, 
vagectomy and gastrostomy in February 1957, and was diagnosed 
with hepatitis in March 1957 after returning from a 12-day 
leave. 

3.  The medical evidence of record indicates that the veteran 
does not have hepatitis or residuals thereof.




CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis as a result of VA surgical 
treatment have not been met.  38 U.S.C.A.       §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis as a result of VA surgical 
treatment.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of evidence needed to 
substantiate his claim in a June 2002 letter prior to the 
RO's initial adjudication of his claim in April 2003.  The 
veteran was specifically notified of the VCAA in a statement 
of the case issued in March 2004, and was given the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The June 2002 letter by the RO essentially advised 
the veteran to identify and submit evidence in support of his 
claim.  Although the VCAA notice letter does not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  There does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all medical 
records identified by the veteran and his representative.  In 
particular, the record includes the 1957 VA hospitalization 
report at issue.  The veteran was also afforded a VA 
examination in November 2003 to determine whether he suffers 
from hepatitis as a result of VA surgical treatment.  
Therefore, the record is complete and the case is ready for 
appellate review.

II.  Merits of the Claim

The veteran's claim for compensation for hepatitis is 
premised on 38 U.S.C.A.        § 1151.  The current 
provisions of 38 U.S.C.A. § 1151 provide, in pertinent part, 
that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was-- (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  In 
the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran claims that he contracted hepatitis as a result 
of surgery performed by VA in 1957.  The record shows that 
the veteran was hospitalized at a VA medical facility from 
January to April 1957 for a duodenal ulcer.  On February 19, 
1957, he underwent a gastrectomy, vagectomy, and gastrostomy.  
Dehiscence of the surgical wound was discovered a few days 
following that procedure, and a closure of the gastrectomy 
incision was performed.  It was noted that the veteran was on 
leave from March 11 to March 26, 1957.  Upon his return, it 
was noted that he was markedly icteric.  He also complained 
of abdominal pain and a lack of appetite.  A physical 
examination revealed a palpable liver edge.  His icteric 
index was 28 and his serum bilirubin was 6.8.  A diagnosis of 
infectious hepatitis was made.  By April 17 his liver profile 
was back to normal, and the veteran had no further 
complaints.  The veteran was therefore discharged.  The final 
diagnoses included chronic duodenal ulcer, dehiscence of 
surgical wound, and infectious hepatitis.  

In May 1958, the veteran was hospitalized by VA for a history 
compatible with dumping syndrome.  The veteran reported that 
since his surgery in 1957 he had been experiencing sweating, 
weakness, pallor, an increased pulse rate, and frequent 
nausea following meals, particularly meals containing milk or 
high carbohydrates.  The pertinent physical findings were 
limited to the abdomen.  Liver studies were within normal 
limits.  The diagnosis was post gastrectomy syndrome.

The veteran was afforded a VA compensation examination in 
November 2003 to determine whether he suffered from hepatitis 
as a result of VA surgical treatment.  A report from that 
examination notes that the examiner thoroughly reviewed the 
claims file.  The examiner noted that the veteran was 
diagnosed with hepatitis in 1957 at the time he was 
hospitalized by VA.  The veteran's current complaints 
included occasional abdominal pain and frequent emesis.  

Upon physical examination, however, the examiner found no 
evidence of any current active hepatitis B or hepatitis C.  
The only diagnosis pertained to the veteran's gastric ulcers.  
The examiner explained that the veteran had had hepatitis 
when hospitalized in 1957, but that this condition had 
resolved with no residuals shown at the time of his 
discharge.  The examiner pointed out that testing in 2001 
showed no active hepatitis B or hepatitis C, and that his 
liver enzymes were within normal limits.  The examiner 
determined that the veteran most likely contracted hepatitis 
A during his brief period of leave from the hospital in March 
1957, which is consistent with the incubation period for 
hepatitis A.  The examiner then concluded that there is no 
indication of any residual problem due to hepatitis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation for hepatitis under the 
provisions of 38 U.S.C.A. § 1151 as a result of VA surgical 
treatment.  In Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997), the Court held that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.  Since there is no evidence that the veteran has 
had hepatitis since 1957, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Indeed, the only evidence that the veteran currently suffers 
from hepatitis consists of the veteran's own lay statements.  
However, the Board emphasizes that the veteran is not 
competent to attribute his complaints of abdominal pain to a 
diagnosis of hepatitis.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions); see also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (competency 
is an adjudicative determination). Therefore, the veteran's 
lay statements have no probative value.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis as a result of VA surgical treatment.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.




ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A.        § 1151 for hepatitis as a result of VA 
treatment is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


